Case: 12-1600    Document: 39-2     Page: 1   Filed: 09/18/2012




          NOTE: This order is nonprecedential.

  Wniteb ~tates Case: 12-1600        Document: 39-2     Page: 2    Filed: 09/18/2012




APPLE INC. V SAMSUNG ELECTRONICS CO., LTD.                       2

    Both Samsung and Apple have appealed from orders
partially denying motions to seal the record. FAC, which
was not a party to the action and did not seek to partici-
pate below, now moves to intervene.
    A party that has not moved to intervene at the trial
court must satisfy a more exacting standard to justify
intervention on appeal. See Landreth Timber Co. v.
Landreth, 731 F.2d 1348, 1353 (9th Cir. 1984) ("A court of
appeals may permit intervention where none was sought
in district court 'only in an exceptional case for imperative
reasons[.]'" (citation omitted); Spring Constr. Co., Inc. v.
Harris, 614 F.2d 374, 377 n.1 (4th Cir. 1980) ("[M]ost
cases have held that intervention on appeal will be
granted only under exceptional circumstances.").
    Here, we cannot say that standard has been met. We
therefore deny FAC's motion to intervene. FAC, however,
may move to file a brief amicus curiae as set forth below.
Because FAC is not a party to this appeal, we deny its
other motions.
      Accordingly,
      IT Is ORDERED THAT:

       (1) FAC's motions are denied.
     (2) FAC may move for leave to file a brief amicus cu-
riae with the brief attached no later than 14 days after
Samsung's brief is filed.
                                       FOR THE COURT
      SEP 18 2012                      lsI Jan Horbaly
          Date                         Jan Horbaly
                                       Clerk
cc: Kathleen M. Sullivan, Esq.
    William F. Lee, Esq.
    William R. Stein, Esq.                            FILED
                                              U.S. COURT OF APPEALS FOR
s19                                              THE FEDER!..' ,.r~CUIT
                                                   SEP 18 ZU1Z
                                                      JAN HORBAlY
                                                         CLERK